877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Virgene THOMAS, Widow of John S. Thomas, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-4110.
United States Court of Appeals, Sixth Circuit.
June 19, 1989.

1
Before KEITH and WELLFORD, Circuit Judges, and HORACE GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Virgene Thomas, widow of John S. Thomas, moves to proceed in forma pauperis in this pro se appeal from a Benefits Review Board decision affirming the denial of her claim for benefits under the Black Lung Benefits Act, 30 U.S.C. Secs. 901 et seq.


4
The deceased miner's application for benefits, as pursued by his widow, was denied by an Administrative Law Judge, who found that only five and one-half years of qualifying coal mine employment had been established, and that there was no evidence relating the miner's pneumoconiosis to his coal mine employment, or establishing that he was totally disabled or died due to pneumoconiosis.  This decision was affirmed on appeal by the Benefits Review Board.  The ALJ in this case made a very thorough and detailed, fifteen page analysis of the evidence which was described as "reasonable and supported by substantial evidence."


5
Upon consideration of the record in this case, we conclude that the decision to deny benefits was in accordance with applicable law and supported by substantial evidence.    See Welch v. Benefits Review Board, 808 F.2d 443, 445 (6th Cir.1986).


6
Accordingly, the Benefits Review Board's decision is hereby affirmed, and appellant's motion for in forma pauperis status is denied.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation